Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/20/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the following informalities.Regarding Fig. 1, the unlabeled rectangular box(es) 2a, 2b, 13 shown in the drawings should be provided with descriptive text labels.Regarding Fig. 10, the unlabeled rectangular box(es) 2a, 2b, 2c, 2d, 13 shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Objections
Claims 1, 11, 12, 14, 15, and 16 are objected to because of the following informalities:  	Regarding claim 1, in line 8, “the semiconductor switching elements” should read as “the semiconductor switching elements to be operated together by the driver circuit”;in line 13, “circuit, are” should read as “circuit are”.	Regarding claim 11, in line 3, “the element” should read as “the semiconductor switching element”.	Regarding claim 12, in line 3, “the element” should read as “the semiconductor switching element”.	Regarding claim 14, in line 2, “the semiconductor switching element” should read as “each of the semiconductor switching elements to be operated together by the driver circuit”.	Regarding claim 15, in line 8, “the semiconductor switching elements” should read as “the semiconductor switching elements to be operated together by the driver circuit”.	Regarding claim 16, in line 2, “the semiconductor switching element is” should read as “the semiconductor switching elements to be operated together by the driver circuit are each”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasao (US Patent Application Publication US 2017/0093285 A1) in view of Miura et al. (US Patent US 10,454,386 B2, hereinafter “Miura”). 	Regarding claim 1, Sasao discloses (see Fig. 12, Fig. 15(b)) a power conversion device (2a of Fig. 12) which includes plural semiconductor switching elements (M1a, M1b, M2a, M2b) and performs power conversion of input power by controlling on-periods of the plural The first and second transistors are arranged side by side in a first direction on a circuit board”); and a driver circuit (20), and operates at least two of the plural semiconductor switching elements together (20 operates M1a, M1b, M2a, M2b together); wherein the semiconductor switching elements each have a control terminal (G of M1a, M1b, M2a, M2b) to which a control signal (signal from 20 to Gs of M1a, M1b, M2a, M2b) generated by the driver circuit is inputted, a first power terminal (S of M1a, M1b, M2a, M2b) at which a voltage potential serving as a voltage reference for the control signal is produced (GND), and a second power terminal (D of M1a, M1b, M2a, M2b) through which power flows that is higher than that of the control signal (gate signals are smaller than power signals flowing through the drain and source terminals of M1a, M1b, M2a, M2b); and wherein the semiconductor switching elements to be operated together by the driver circuit, are provided as packages having a same shape (see packages having same shapes in Fig. 15(b)) and placed in such a positional relationship in which an inter-control-terminal distance (L1, L3) that is a distance between their respective control terminals is shorter than a length of a terminal side (L2, L4) that is a side of each of the packages at which the control terminal is placed (L1 is shorter than L2; L3 is shorter than L4, see annotated Fig. 15(b)).	Sasao does not disclose wherein the driver circuit is mounted on the circuit board.	However, Miura teaches (see Fig. 3) wherein the driver circuit (30) is mounted on the circuit board (3).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Sasao wherein the driver circuit is mounted on the circuit board, as taught by Miura, because it can help implement the power conversion device in a compact form factor.	
    PNG
    media_image1.png
    764
    538
    media_image1.png
    Greyscale
					<Annotated Fig. 15(b) of Sasao>

Regarding claim 2, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are placed so that their respective reference lines (see Annotated Fig. 15(b) of Sasao) that are parallel to their respective terminal sides are oriented in directions that are mutually rotated by an angle of not less than 45° but not more than 180° (Line 2 is rotated by 90 degrees by Line 1; Line 3 is rotated by 90 degrees by Line 4).	
    PNG
    media_image2.png
    618
    770
    media_image2.png
    Greyscale
					<Annotated Fig. 15(b) of Sasao>
claim 3, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) include a pair of semiconductor switching elements (M2a, M2b) whose respective terminal sides are placed opposite to each other (see Fig. 15(b), terminal sides of M2a and M2b are placed opposite to each other).	
	Regarding claim 4, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are connected serially to each other (M1a and M2a are serially connected to each other; and M1b and M2b are serially connected to each other).

	Regarding claim 5, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are connected in parallel to each other (M1a and M1b are connected in parallel to each other; and M2a and M2b are connected in parallel to each other).

	Regarding claim 6, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, with respect to the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), their respective first power terminals are connected to each other through one of the wirings formed on the circuit board (see Fig. 15(b), S terminals of M1a, M1b are connected via 9a and 9b; S terminals of M2a, M2b are connected via 6).

	Regarding claim 7, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, with respect to the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), their respective second power terminals are connected to each other 

	Regarding claim 8, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the driver circuit operates, independently, the semiconductor switching elements to be operated together (20 independently operates M1a, M1b, M2a, M2b, to be operated together).

	Regarding claim 9, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, in each of the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), either one of the first power terminal and the second power terminal is formed on a bottom face of the element that is opposite to the circuit board (see Fig. 15 (b), D of each semiconductor switching element M1a, M1b, M2a, M2b is formed on a bottom face which is opposite of the circuit board); and an area of said one of the power terminals formed on the bottom face is larger than an area of a connection face where the other one of the power terminals not formed on the bottom face is connected to one of the wirings on the circuit board (area of D of each semiconductor switching element M1a, M1b, M2a, M2b is larger than area of S of each semiconductor switching element M1a, M1b, M2a, M2b).

	Regarding claim 10, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, in each of the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), either one of the first power terminal and the second power terminal is placed at the terminal side at which the control terminal is placed (see Fig. 15(b), S terminals of M1a, M1b, M2a, M2b are each located on the side of where the G terminals are located.).


claim 12, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, in each of the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), the second power terminal is formed on a bottom face of the element that is opposite to the circuit board (see Fig. 15(b), D of each semiconductor switching element M1a, M1b, M2a, M2b is formed on a bottom face which is opposite of the circuit board), and the first power terminal is placed at the terminal side (see Fig. 14 (b), S of each semiconductor switching element M1a, M1b, M2a, M2b is formed on a terminal side where G is placed); and wherein an area of the second power terminal formed on the bottom face is larger than an area of a connection face where the first power terminal is connected to one of the wirings on the circuit board (area of D of each semiconductor switching element M1a, M1b, M2a, M2b is larger than area of S of each semiconductor switching element M1a, M1b, M2a, M2b).

	Regarding claim 13, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the circuit board is a metallic board using a metal as a base material (the circuit board, i.e. as shown in Fig. 9, is a PCB, which is a metal based board).

	Regarding claim 14, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching element further has a reference terminal (6 - GND, see Fig. 15 (b)) connected to the first power terminal (GND is connected to S); and wherein the driver circuit is connected to the reference terminal (see Fig. 12, 20 is connected to ground terminal 6 via VFB) and generates the control signal with reference to a potential at the reference terminal (LG and HG are referenced to ground).

	Regarding claim 17, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together 

	Regarding claim 18, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are connected serially to each other (M1a and M2a are serially connected to each other; and M1b and M2b are serially connected to each other).

	Regarding claim 19, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are connected in parallel to each other (M1a and M1b are connected in parallel to each other; and M2a and M2b are connected in parallel to each other).

	Regarding claim 20, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20) are connected in parallel to each other (M1a and M1b are connected in parallel to each other; and M2a and M2b are connected in parallel to each other).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sasao in view of Miura, and further in view of TPH3202L (TPH3202L Series, Datasheet, Transfphorm Inc., 03/27/2018).	Regarding claim 11, Sasao discloses (see Fig. 12, Fig. 15(b)) wherein, in each of the semiconductor switching elements (see Fig. 12, M1a, M1b, M2a, M2b) to be operated together by the driver circuit (20), the first power terminal is formed on a bottom face of the element that is opposite to the circuit board (see Fig. 15(b), S of each semiconductor switching element M1a, M1b, M2a, M2b is formed on a bottom face which is opposite of the circuit board). .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Sasao wherein the second power terminal is placed at the terminal side; and wherein an area of the first power terminal formed on the bottom face is larger than an area of a connection face where the second power terminal is connected to one of the wirings on the circuit board, as taught by TPH3202L, because it can help provide extra freedom in designing the layout of the circuit to reduce losses and EMI in the circuit.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasao in view of Chen et al. (C. Chen, Y. Chen, Y. Li, Z. Huang, T. Liu and Y. Kang, "An SiC-Based Half-Bridge Module With an Improved Hybrid Packaging Method for High Power Density Applications," in IEEE Transactions on Industrial Electronics, vol. 64, no. 11, pp. 8980-8991, Nov. 2017).
	Regarding claim 15, Sasao discloses (see Fig. 12, Fig. 15(b)) a power conversion device (2a of Fig. 12) which includes plural semiconductor switching elements (M1a, M1b, M2a, 
    PNG
    media_image2.png
    618
    770
    media_image2.png
    Greyscale
					<Annotated Fig. 15(b) of Sasao>
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sasao in view of Miura, and further in view of Chen.	Regarding claim 16, Sasao does not disclose wherein the semiconductor switching element is a semiconductor element using a wide bandgap semiconductor material. 	However, Chen teaches (see Fig. 2) wherein the semiconductor switching element (SiC .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2016/0307826 A1 discloses a packaging solution for lateral GaN power transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838